Citation Nr: 1303031	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  09-07 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the  upper extremities, to include as due to toxin exposure, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the  lower extremities, to include as due to toxin exposure, and, if so, whether service connection is warranted.

3. Entitlement to an increased disability rating, in excess of 30 percent, for right knee status post total arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran served on active duty in the US Air Force from July 1970 to October 1973. 

This matter comes before the Board of Veterans' (Board) on appeal from a November 2008 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA),

As will be discussed in greater detail below, while the RO addressed the claim for a peripheral neuropathy on the merits in the November 2008 rating decision, this claim is based upon the same factual basis as a previous claim of entitlement to service connection for axonal polyneuropathy, which was last denied in a September 1982 rating decision that became final.  As such, these issues have been recharacterized as requiring new and material evidence to reopen.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The issue of increased disability rating, in excess of 30 percent, for right knee status post total arthroplasty is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a September 1982 rating decision, the Veteran's claim for entitlement to service connection for axonal polyneuropathy was denied.  The Veteran was notified of his appellate rights, but did not timely appeal the decision.

2. Evidence received since the September 1982 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the  upper extremities.

3. Evidence received since the September 1982 decision is not cumulative of evidence previously considered and does raise a reasonable possibility of substantiating the claim of service connection for peripheral neuropathy of the  lower extremities.

4. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that peripheral neuropathy of the  upper extremities is related to toxin exposure during active service.

5. Resolving all reasonable doubt in favor of the Veteran, the evidence of record demonstrates that peripheral neuropathy of the  lower extremities is related to toxin exposure during active service.


CONCLUSIONS OF LAW

1. The September 1982 rating decision denying service connection for axonal polyneuropathy is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2. Since the September 1982 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the  upper extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3. Since the September 1982 rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for peripheral neuropathy of the  lower extremities.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

4. The criteria for establishing entitlement to service connection for a peripheral neuropathy of the  upper extremities, to include as due to toxin exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2012).

5. The criteria for establishing entitlement to service connection for a peripheral neuropathy of the  lower extremities, to include as due to toxin exposure, have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a statutory and regulatory duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran must be also apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.

In light of the favorable outcome of this appeal with respect to the issues of whether new and material evidence has been submitted to reopen the claims (reopening of the claims by the Board) and subsequently granting the claims of service connection, any perceived lack of notice or development is not prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

II. New and Material Evidence

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

To warrant reopening of a previously and finally disallowed claim, newly presented or secured evidence must not be cumulative of evidence of record at the time of the last prior final disallowance and must prove merits of the claim as to each central element that was specified as a basis for the last final disallowance of the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating previously denied claims.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Prior to the current claim, the Veteran's claim for entitlement to service connection for axonal polyneuropathy was denied in a September 1982 rating decision.  The RO determined that the evidence did not establish the existence of a current disability and the diagnosis of axonal polyneuropathy was by history.  The Veteran did not appeal this decision; accordingly, the September 1982 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.  

In September 2008 the Veteran submitted a claim for peripheral neuropathy and was denied in November 2008; the Veteran timely appealed.  However, as stated above, this claim is based upon the same factual basis as a previous claim of entitlement to service connection for axonal polyneuropathy.  The Board notes that the question of whether a claim is a new claim or a previously denied claim is not governed by a bright line rule but rather requires some judgment.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held "that a properly diagnosed disease or injury cannot be considered the same factual basis as distinctly diagnosed disease or injury, and it follows that § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim."  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  In Boggs, the appellant provided evidence of sensorineural hearing loss after a claim had been finally denied for conductive hearing loss.  The Federal Circuit held that these were two different claims. 

Although Boggs addressed the language of 38 U.S.C.A. § 7104(b), the statute governing claims previously denied in a Board decision, the Veterans Court has discussed Boggs in the context of claims previously denied only by the AOJ and governed by 38 U.S.C.A. § 7105(c).  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  This leads the Board to the conclusion that the holding in Boggs is not to be limited to claims previously denied by the Board but is to be considered where the previous denial was only by the AOJ. 

In Velez, the Veterans Court provided, "we conclude that, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injurys' (Boggs, 520 F.3d at 1337), or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Id. at 204. The Veterans Court warned against reflexively concluding that the appearance of a new diagnosis is always evidence amounting to a new claim.  Id. 

The claims filed by the Veteran in 1982 and in 2008 appear to the same.  Notably, the Veteran's claim service connection is based on a diagnosis for axonal peripheral neuropathy.  Thus, it appears that the evidence presented does not truly amount to a new claim and, therefore, the Board should address whether the claims may be reopened.

The evidence submitted since the September 1982 RO decision included VA treatment records diagnosing the Veteran with axonal peripheral neuropathy and offering nexus opinions.  The Veteran also provided statements that his current condition is related to toxin exposure (specifically, naphtha) during his military service.  

The medical evidence above is "new" because it was not previously considered by the Board and is not redundant of evidence previously considered.  It is "material" because it constitutes medical evidence that the Veteran has been diagnosed with a disability and possibly related to his military service.  Additionally, the Veteran claims his conditions are related to toxic chemical exposure during service.  This new theory of entitlement has not been previously considered.

The Board acknowledges that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Consequently, the claim for entitlement to service connection of peripheral neuropathy of the  upper and lower extremities, to include as due to toxin exposure, are reopened.

III. Service Connection

The Veteran contends that he currently suffers from peripheral neuropathy of the  upper and lower extremities as a result of toxic chemical exposure during his military service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including other organic diseases of the nervous system, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran alleges that his current diagnosis of peripheral neuropathy is the result of exposure to naphtha, an industrial solvent, while refurbishing airplanes in the Air Force.  He stated during the process of removing carpet, naphtha was used to soften and remove remaining carpet adhesive from the deck of aircrafts.  The Veteran stated he worked in poorly ventilated areas without adequate safety equipment.  The Veteran further stated that he has had no other toxin exposure in his civilian occupation post-service.

According to the Veteran's service treatment records, there is no evidence of complaints, treatment, or diagnosis for peripheral neuropathy.  The September 1973 separation examination makes no mention of a peripheral neuropathy condition.  In addition, the Veteran's military personnel records indicates his military occupational specialty (MOS) was an aircraft maintenance specialist.  

The Veteran's post-service treatment records indicates he was initially diagnosed with peripheral neuropathy in 1982.  Notably, in a September 2008 VA treatment record, the physician determined, upon findings of a nerve conduction study, the Veteran's diagnosis was "axonal preferential sensorimotor polyneuropathy, possibly related to previous exposure to solvents."  Furthermore, in a December 2008 VA treatment record, another physician confirmed the Veteran's diagnosis as "axonal peripheral neuropathy likely due to exposure to chemical solvent - given the nature of the peripheral neuropathy (documented by MEG) it is more likely than not that the chemical solvent [contributed] to its development."

After reviewing the evidence, the Board finds that there is a reasonable basis to conclude that the Veteran's peripheral neuropathy of the  upper and lower extremities is related to the toxin exposure during service.  While there are no in-service medical treatment records in the record of complaints, treatment, or diagnoses of peripheral neuropathy, the Board recognizes the diagnosis of a current disability, the Veteran's lay statements regarding the symptomatology of his condition, and positive nexus opinions from the VA physicians regarding the etiology of his current diagnosis.  

The Board also acknowledges the Veteran's lay statements of being exposed to naphtha to be credible given his consistent statements and his MOS.  In giving due consideration to the places, types, and circumstances of his service, exposure to toxic chemicals is conceded.  38 U.S.C.A. § 1154(a).  

Therefore, the Board finds the evidence of record is at least in relative equipoise on these issues.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran and as such, the Board finds that entitlement to service connection for peripheral neuropathy of the  upper and lower extremities, to include as due to toxin exposure, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

As new and material evidence has been received, the claim to reopen entitlement to service connection for peripheral neuropathy of the  upper extremities, to include as due to toxin exposure, is granted. 

As new and material evidence has been received, the claim to reopen entitlement to service connection for peripheral neuropathy of the  lower extremities, to include as due to toxin exposure, is granted. 

Entitlement to service connection for peripheral neuropathy of the  upper extremities, to include as due to toxin exposure, is granted.

Entitlement to service connection for peripheral neuropathy of the  lower extremities, to include as due to toxin exposure, is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c) (2012). 

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2012). 

The Veteran is currently rated at 30 percent disability for service-connected right knee status post total arthroplasty.  He and his representative contend his current rating does not accurately reflect his current symptomatology as his condition has worsened.

The Board notes that the Veteran was afforded a VA examination of his right knee in May 2008, over four years ago.  Therefore, the Veteran should be afforded a VA examination to determine the current severity of his service-connected right knee status post total arthroplasty.  38 C.F.R. § 3.159(c)(4) (2012); Green v. Derwinski, 1 Vet. App. 121 (1991) (duty to assist may include conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  Where the record does not adequately reveal the current state of disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.
2. Schedule the Veteran for a VA examination to determine the current severity and functional effects of his right knee disability.  All symptoms and functional effects of the Veteran's right knee disability should be set forth in detail.  In addition to range of motion testing, the examiner should comment on whether there is any instability of the right knee and, if so, the severity of same.  The examiner should also address the severity and functional effects that are caused by any weakness of the Veteran's right knee.  The examiner should indicate the degree to which the Veteran's knee disability impacts his ability to engage in substantially gainful employment.
 
3. After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains 
denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


